News Release No. 08-156 April 25, 2008 First Project 3 Resource adds 1.9 million ounces to the Western Bushveld Joint Venture (Vancouver/Johannesburg) Platinum Group Metals Ltd. (PTM-TSX; PLG-AMEX) (“Platinum Group” or the “Company”) announces a first resource estimate on the Project 3 area adding 1.9 million ounces platinum, palladium, rhodium and gold, “4E”, inferred to the Western Bushveld Joint Venture (“WBJV”). Platinum Group holds a 37% interest in the WBJV including the Project 3 area. The good grades and strong platinum ratios on Project 3 are similar to the ratios of the Project 1 and Project 2 resources, located on the same layers or “reefs”. The Project 3 resources are at a depth of approximately 450 to 500 meters. Drilling is continuing in the Project 3 area. Western Bushveld Joint Venture Project Summary Project 1Final Feasibility due June 2008, Platinum Group 37%, and Operator Project 2 Measured and Indicated Resources announced April 22, 2008, mine plan in review by Qualified Persons, Platinum Group 18.5%, Wesizwe Platinum is the Operator Project 3 Inferred Resources, Platinum Group 37% and Operator R.
